ON APPLICATION FOR REHEARING
MOUTON, J.
We held that this suit was strictly a possessory action, which evidently excludes the idea that it could be either a boundary or petitory action. We said: “The titles mentioned in plaintiff’s petition are referred to only to show the extent of her possession.” We found that under her title she had had actual possession for a much longer period than one year up to the edge of the swamp where many years before a fence had been built; that it was along this line that she was building a fence when the disturbance in her possession by defendant occurred. It was up to this disputed line that we held plaintiff had a right of possession, and to an injunction to maintain that possession. We referred to the title of defendant to show that it did not extend to this disputed line, and for that reason, could have no legal possession at that point, except by virtue of fences or enclosures, of which there is no proof whatsoever.
Counsel for applicant are therefore in error if they construe our opinion or decree as dealing with either a petitory action or boundary suit.
We decreed plaintiff entitled to an in*612junction prohibiting defendant from interfering with her possession up to the line in contest, and find no reason advanced in the application to warrant a change or modification of our judgment.